Citation Nr: 0121166
Decision Date: 08/20/01	Archive Date: 09/12/01

Citation Nr: 0121166	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  89-27 009	)	DATE 
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder prior to June 1, 1988.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder from June 1, 1988.

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which reduced the 
rating for the veteran's service-connected post-traumatic 
stress disorder (PTSD) from 50 percent to 30 percent 
disabling, effective June 1, 1988.  The veteran appealed, 
seeking a rating in excess of 50 percent prior to June 1, 
1988, as well as a rating in excess of 30 percent from June 
1, 1988.  He also appealed the M&ROC's September 1995 rating 
decision which denied his claim of entitlement to a total 
rating for compensation based on individual unemployability 
due to a service-connected disability.  The veteran filed 
timely appeals to these adverse determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  Prior to June 1, 1988, the veteran's PTSD caused 
considerable impairment in his ability to establish or 
maintain effective or favorable relationships with people, 
and considerable industrial impairment due to reduction in 
reliability, flexibility, and efficiency levels.

3.  From June 1, 1988, the veteran's PTSD again caused no 
more than considerable impairment in his ability to establish 
or maintain effective or favorable relationships with people, 
and caused occupational and social impairment with reduced 
reliability and productivity.

4.  The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent prior to June 1, 1988, for the veteran's PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic Code 9411 
(1988).

2.  The schedular criteria for a rating in excess of 50 
percent from June 1, 1988, for the veteran's PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic Code 9411 (1988), 
4.130, Diagnostic Code 9411 (2000).

3.  A total rating for compensation based on individual 
unemployability due to a service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 4.16, 4.19 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the M&ROC has met its duty to 
assist the appellant in the development of his claims under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case and numerous Supplemental Statements of the Case 
issued during the pendency of the appeal, the appellant and 
his representative have been given notice of the information, 
medical evidence, or lay evidence needed to substantiate his 
claims.  When the appellant testified before RO hearing 
officers in February 1989 and May 1991, and before Members of 
the Board in January 1990 and February 1992, the appellant 
and his representative were given notice of the evidence 
necessary to substantiate the claims.  The duty to suggest 
evidence was met at the time of the hearing pursuant to 38 
C.F.R. § 3.301 (2000), and, indeed, additional evidence was 
submitted by the veteran at the time of at least two of these 
hearings.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, and, in fact, 
it appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Specifically, service medical 
records were obtained and associated with the claims folder, 
and the M&ROC has repeatedly requested, and received, 
numerous reports of hospitalization from four VA Medical 
Centers.  Multiple VA examinations were conducted, including 
three VA psychiatric examinations between October 1997 and 
August 1998, and copies of all of these reports have been 
associated with the veteran's claims file.  Several hearings 
were conducted before both the M&ROC and the Board, as noted 
above, and transcripts from all of these hearings have been 
made part of the record.  Finally, when the veteran's claims 
file was most recently returned to the Board on March 9, 
2001, the veteran and his representative were explicitly 
informed that they could submit any additional evidence 
directly to the Board within the 90-day period following the 
notice of certification of the appeal to the Board for 
consideration.  They have added nothing to the record since 
then.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.§§ 5103 and 5103A, 5106-
7).  
The history of this case is rather long and complex.  As 
indicated in the Board's REMAND dated in September 1997, in 
November 1988, the M&ROC reduced the rating for the veteran's 
service-connected PTSD from 50 to 30 percent, and made the 
reduction effective June 1, 1988.  The veteran appealed the 
M&ROC's decision to the Board.  The issues before the Board 
were determined to be his entitlement to a rating in excess 
of 50 percent for PTSD prior to June 1, 1988, and his 
entitlement to a rating in excess of 30 percent for the 
condition from that date.  The Board determined in May 1990 
that the veteran was not entitled to a rating in excess of 50 
percent for his PTSD prior to June 1, 1988, but that he was 
entitled to a rating at the 50 percent level (but not higher) 
effective from that date.  He subsequently filed a motion 
requesting that the Board reconsider its decision.  The 
motion was granted and, in August 1992, a reconsideration 
panel at the Board remanded the case to the M&ROC for further 
development and adjudication.  After the M&ROC continued to 
deny the claims, the case was returned to the Board.  In July 
1994, the Board again remanded the case to the M&ROC, this 
time for consideration of an additional issue, service 
connection for polysubstance abuse, which the veteran alleged 
was secondary to his PTSD; the Board having determined that 
the additional issue was "inextricably intertwined" with 
those already on appeal.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The M&ROC denied the claim for service 
connection for polysubstance abuse.  The M&ROC also denied a 
claim by the veteran for a total disability rating based on 
individual unemployability (TDIU).  The case was returned to 
the Board for appellate consideration of the claim for 
service connection, the two claims concerning the ratings for 
the PTSD, and the claim for a TDIU.

The Board determined in July 1996 that the veteran was not 
entitled to service connection for polysubstance abuse, as 
secondary to his PTSD; that he was not entitled to a rating 
in excess of 50 percent for the PTSD prior to June 1, 1988; 
that he was entitled to a rating of 50 percent, but not 
higher, for the disorder effective from that date; and that 
he was not entitled to a TDIU.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).

While the case was pending at the Court, the veteran's 
representative, by mutual agreement with the Office of 
General Counsel for VA, who represents the Secretary in cases 
that are appealed to the Court, filed a joint motion 
requesting that the Court vacate the portion of the Board's 
decision that denied a rating in excess of 50 percent for 
PTSD prior to June 1, 1988, and also thereafter, as well as a 
TDIU.  It was requested that these issues be remanded for 
further development and readjudication.  It was also 
requested that the Court defer considering the merits of the 
remaining issue on appeal, for service connection for 
polysubstance abuse, until after the United States Court of 
Appeals for the Federal Circuit reached a decision in a 
related case that was pending, Libertine v. Brown, U.S. Vet. 
App. No. 93-865 (November 25, 1996).  The Court granted the 
joint motion in December 1996, and the case was returned to 
the Board for compliance with directives that were specified 
by the Court.

In September 1997, the Board remanded the veteran's three 
active claims to the M&ROC for further development.  
Specifically, the Board noted that during the pendency of the 
veteran's appeal, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, including PTSD, 
effective November 7, 1996, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, the veteran's claims file was returned 
to the M&ROC for readjudication under both the old and new 
PTSD rating criteria, which has been accomplished.  The 
veteran's claims are now properly before the Board for 
appellate review. 

The Board notes that following the Court's December 1996 
order granting the joint motion for partial vacation and 
remand, and to stay further proceedings, the Court 
subsequently issued a memorandum decision, dated in June 
1999, which lifted the stay on adjudication of the issue of 
service connection for drug and alcohol abuse secondary to 
service-connected PTSD, and summarily affirmed the Board's 
denial of this claim.  38 U.S.C.A. § 1110 precludes a veteran 
from receiving compensation for a primary alcohol or drug 
abuse disability and for secondary disabilities which result 
from such abuse.  While compensation can be paid for a drug 
or alcohol abuse disability which is secondary to a service 
connected disorder, Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the Court has specifically affirmed the Board's 
finding that his polysubstance abuse is not secondary to his 
service connected disability.  Therefore, the Board is 
precluded from considering the veteran's drug and alcohol 
abuse as a favorable factor in adjudicating the veteran's 
claims for higher ratings or for a total disability rating 
based on individual unemployability due to a service-
connected disability.  

A review of the veteran's service medical records reflects 
that he complained of nervousness in June 1969.  When he was 
examined for separation from service, the psychiatric 
evaluation was reported to be normal.  He filed his initial 
claim for service connection for PTSD in August 1986.  

In February 1987, the M&ROC received a number of reports of 
VA hospital and outpatient treatment of the veteran.  Those 
reports reflect that he was hospitalized in May 1978 for drug 
abuse.  He was again hospitalized in June 1981 for a pelvic 
fracture as well as probable drug abuse.  He was hospitalized 
from August 1986 to January 1987.  He indicated that he had 
been in intense combat in Vietnam and had lost many comrades 
including his friend, Donaldson.  It was indicated that he 
had begun heroin use in Vietnam and continued it until 
treatment in 1978.  He reported that he had not had any 
heroin since then; however, he had been dependent on 
benzodiazepines and had abused marijuana since then.  Alcohol 
had reportedly never been used very much.  The diagnoses 
included PTSD, borderline personality disorder and drug 
dependence and abuse.  

In May 1987, the veteran underwent a VA psychiatric 
examination.  At that time, he reported that he lived with 
his mother and had never married.  He was oriented as to 
time, place and person while being hypoalert.  He reported 
hearing voices of his Vietnam friends calling his name and 
sometimes inviting him to join them in death.  

A VA social and industrial survey conducted in May 1987 
reflected that the veteran reported experiencing a number of 
traumatic situations in Vietnam including the death of his 
best friend.  He continued to have flashbacks and nightmares 
about a number of incidents including the death of his 
friend.  Since his return from Vietnam he had made a marginal 
adjustment to current living situations, and had had a number 
of jobs.  He had never married and had lived either by 
himself or with his mother.  He stated that he had begun to 
use drugs in Vietnam, but was currently drug-free.  He 
reported that he was constantly troubled with nightmares, 
flashbacks, intrusive memories, nervousness and anxiety.  It 
was noted that he had had a marginal existence ever since his 
return from Vietnam and was isolated from other people.  

By rating action dated in August 1987, service connection was 
established for post-traumatic stress disorder, effective 
August 11, 1986.  The condition was rated as 50 percent 
disabling effective February 1, 1987, following termination 
of a temporary total rating based on a period of 
hospitalization.  

The veteran was again hospitalized at a VA medical center 
during July and August 1987.  At the time of this 
hospitalization, the veteran complained of flashbacks, 
depression and suicidal thoughts.  It was reported that he 
had never been married and had been living with his mother 
and unemployed for the previous six years.  He reported some 
estrangement and inability to maintain jobs or relationships.  
He reported having about two cans of beer per day and one 
marijuana joint per week.  In the initial assessment there 
was no indication of self-destructive or antisocial behavior 
and he was cooperative.  He demonstrated significant 
drug-seeking behavior by persistent insistence that he 
required large doses of Ativan in order to control his "bad 
nerves."  He later demonstrated activities on the ward which 
were felt to be consistent with possible drug use.  Random 
urinalyses were positive for high levels of marijuana.  The 
hospital staff met with the veteran to discuss his repeated 
positive urinalyses for marijuana and his poor participation 
in hospital therapy.  The veteran thereafter continued to 
demonstrate significant hostility toward the staff and had 
poor compliance with prescribed activities.  He was given an 
irregular discharge on August 3, 1987 because of his 
continued substance abuse.  He was invited to return in one 
week for readmission if he felt capable of investing himself 
in meaningful therapy and was willing to abstain from further 
drug use.  The discharge diagnoses included PTSD; marijuana 
abuse; benzodiazepine and heroin abuse, in remission; and 
borderline personality disorder.  His prognosis was quite 
guarded because of his poor participation and cooperation 
with therapy measures and his continued substance abuse.  

The veteran was again hospitalized at the VA medical center 
later in August 1987 for the same reasons necessitating his 
prior admission.  The veteran stated that he had continuing 
nightmares and flashbacks and reported being chronically 
anxious and depressed.  He participated routinely and with 
appropriate effort in group activities throughout the course 
of his hospitalization.  About one week prior to his 
discharge, he demonstrated an exacerbation of nightmares and 
sleep disturbances.  At the time of discharge he stated that 
he planned to work as a maintenance employee in the near 
future.  It was indicated that his mental status appeared 
stable enough to support his desire to begin employment.  
Diagnoses at discharge included PTSD, borderline personality 
disorder and marijuana abuse.  His prognosis had improved but 
was still guarded.  

In December 1987, the veteran was hospitalized at the VA 
medical center with complaints of increasing depression with 
increasing nightmares and flashbacks.  He reported that he 
had been working part time for an uncle as a custodian at a 
club.  On mental status examination, the veteran's affect was 
rather flat and lethargic and he was in a moderately 
depressed mood.  He was appropriately oriented in all 
spheres.  He described increasing difficulty with 
concentration and attention over the past several weeks due 
to the disturbing nature of his flashbacks.  He admitted to 
poor memory functioning.  His reasoning was quite concrete.  
He was not especially agitated or disorganized.  There was no 
looseness of associations, tangentiality or bizarre thought 
processes.  His judgment was reasonable.  Within the first 
week of admission his depressive symptomatology seemed to 
stabilize.  He was noted by the staff to be sleeping 
throughout the night.  On December 21 he was found to be away 
from the ward without an appropriate pass.  The veteran later 
admitted to drinking beer and smoking marijuana.  He was 
discharged from the hospital on December 22.  Final Axis I 
diagnoses included PTSD; major depression secondary to PTSD; 
marijuana and alcohol abuse, continuous; and benzodiazepine 
and heroin abuse, in remission.  An Axis II diagnosis of 
borderline personality disorder was also rendered.  

The veteran was again admitted to the VA hospital on 
December 31, 1987.  It was stated that since his last 
hospitalization he had been arrested for possession of 
cocaine and for driving while intoxicated.  The veteran 
stated that after his release from the hospital earlier in 
December he had continued to have nightmares and flashbacks 
and had started using marijuana and cocaine and drinking to 
relieve the symptoms.  Within the first week of admission, 
his depressive symptomatology seemed to stabilize except for 
continuing problems with nightmares and flashbacks.  A urine 
drug screen on January 7 was within normal limits.  A urine 
drug screen on February 7 was positive for marijuana and 
cocaine.  The veteran was discharged on February 11, 1988.  
The diagnoses included PTSD with major depression, marijuana, 
cocaine and alcohol abuse, and borderline personality 
disorder.  

The veteran was again admitted to the hospital on 
February 14, 1988.  At that time, he complained of recurring 
nightmares and flashbacks related to his Vietnam experiences.  
He stated that if he was denied admission he would probably 
cut himself.  On mental status examination his affect was 
flat and lethargic with a moderately depressed mood.  He was 
appropriately oriented in all spheres.  A urine drug screen 
on admission was significant for marijuana and cocaine.  A 
repeat urinalysis two days later was significant for 
increased marijuana and increased cocaine.  The remaining 
urine drug screens during the rest of the hospitalization 
were within normal limits.  The veteran was able for the 
first time in many hospitalizations to avoid drug use while 
in the hospital.  His low mood improved and the nightmares 
and flashbacks abated to a tolerable level.  At the time of 
his discharge from the hospital on April 1, 1988, it was 
indicated that he was not capable of returning to employment 
because of his psychiatric condition.  Diagnoses were made 
including PTSD; continuous marijuana, cocaine and alcohol 
abuse; and a mixed personality disorder.  
The veteran was again hospitalized at the VA medical center 
during April and May 1988 with complaints of recurring 
nightmares and flashbacks related to his Vietnam experiences.  
He also stated that he had thoughts about cutting his wrists.  
On mental status examination the veteran's mood was 
moderately depressed with an appropriate affect.  He was 
oriented in all spheres.  There was no looseness of 
association, tangentiality, or bizarre thoughts noted.  His 
judgment was considered reasonable and he was generally quite 
cooperative throughout the examination.  He was mildly 
concrete in his reasoning.  He was able to avoid drug use 
while in the hospital.  At the time of his discharge it was 
stated that he was not capable of returning to employment 
because of his psychiatric illness.  Diagnoses again included 
PTSD, marijuana, cocaine and alcohol abuse and mixed 
personality disorder.  

The veteran was again hospitalized at the VA medical center 
from June to September 1988 for nightmares and flashbacks as 
well as crying spells, decreased appetite, insomnia and 
suicidal ideation.  He was found to be alert and oriented 
with an angry mood and an affect consistent with his mood.  
He had a mildly paranoid ideation and positive suicidal 
ideation.  The veteran was generally cooperative on the ward, 
interacting well with other patients without any signs of 
anxiety.  He did not appear to have any difficulty sleeping 
and did not complain of nightmares or flashbacks.  When he 
was admitted it was noted that he was awaiting sentencing on 
cocaine possession charges.  After a court hearing, in July 
1988 he was transferred to the Chemical Problems Treatment 
Unit (CPTU).  In September 1988, when he did not return to 
the ward, he was given an irregular discharge.  The diagnoses 
included PTSD, borderline personality disorder and 
polysubstance abuse.  It was indicated that he was not to be 
readmitted except under emergency conditions.  

When the veteran was hospitalized by the VA from October to 
November 1988, he complained of flashbacks, nightmares, 
anxiety and depression.  It was stated that he had been out 
of jail for 11 days and had been staying at his grandmother's 
house during that time.  On mental status examination, the 
veteran appeared relaxed and quiet with no abnormal speech or 
movement.  His affect was slightly blunted.  His mood was 
anxious and depressed with no perception.  He adjusted to the 
ward as he usually did, showing little anxiety and depression 
after the first or second day following admission.  He spent 
most of his time sleeping in the dayroom or napping in his 
room.  An initial urinalysis showed an elevated marijuana 
level.  Subsequent urinalyses were negative.  It was 
indicated that the veteran provided cold urine for analysis 
on two occasions and rumors continued to circulate about the 
ward that he was involved in drug peddling.  When he was 
discharged from the hospital it was reported that he was in 
good condition.  Final diagnoses were PTSD, personality 
disorder and polysubstance abuse.  

The veteran was again hospitalized by the VA from December 
1988 to January 1989.  He complained of depression, 
nightmares, flashbacks and thoughts of cutting his wrists.  
It was reported that his grandmother with whom he had been 
staying had died four days prior to admission.  It was 
indicated that rumors continued to abound that the veteran 
had been "dealing and pimping while out of the hospital."  
On mental status examination his affect was blunted and his 
mood was depressed.  After two days on the unit, the veteran 
showed few signs of depression and was acting well with the 
other patients.  He was laughing with a full range of affect 
and, rather than the insomnia he reported on admission, he 
spent most of his time sleeping either in his room or in the 
dayroom.  The veteran was reported to be in good condition at 
the time of his hospital discharge.  PTSD, a borderline 
personality disorder with strong antisocial features and 
polysubstance abuse were diagnosed.  

In February 1989, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he indicated 
that he was residing at a VA domiciliary and that he was 
drug-free.  He related that his prior drug usage had been 
because of nightmares and flashbacks and that his 
grandmother's death had caused him to experience flashbacks 
to his friend's death in Vietnam and to use marijuana.  He 
reported that he had been unable to function outside a 
hospital environment.  He stated that he had last been 
employed in 1983 and that he was unable to maintain 
employment as a part-time janitor or perform any type of work 
because of nightmares and flashbacks.  

The veteran was again hospitalized at a VA medical center 
during May and June 1989.  It was indicated that he had been 
in a VA domiciliary since February 1989 and that he had 
become involved in a confrontation in the domiciliary.  He 
had been discharged in the care of the police after having 
been arrested for a previous traffic violation.  It was 
stated that while in jail he had begun to have flashbacks and 
nightmares and was hallucinating.  During his hospital stay, 
the veteran continued to have depressive feelings and 
occasional nightmares.  Diagnoses at discharge included PTSD 
with depressed mood and history of substance abuse.  

In January 1990, the veteran testified at a hearing before a 
Member of the Board.  His representative indicated that he 
was then a patient on a locked unit at a VA facility and that 
he had been given leave from the hospital to travel to the 
hearing.  It was argued that the veteran had turned to drugs 
because of nightmares and flashbacks and that his post-
traumatic stress disorder symptoms had increased since he 
stopped using drugs.  A number of documents were submitted at 
the January 1990 hearing including medical records reflecting 
the veteran's hospitalizations by the VA during July 1989, 
August 1989, and from September to December 1989.  

The records from the July 1989 hospitalization reflect that 
the veteran was admitted complaining of increasing flashbacks 
of Vietnam, hearing voices of his Vietnam buddies crying out 
for help and feelings of wanting to cut himself.  He 
reportedly had begun using cocaine in the late 1960's.  He 
had been smoking marijuana since 1966.  He reported that he 
had drunk a lot of alcohol in the past, but never had a 
problem with alcohol.  He stated that he had been off any 
type of drug or alcohol for the previous eight months until 
two days prior to his hospitalization.  A urine drug screen 
was positive for cocaine, marijuana and alcohol.  The veteran 
was noted to be oriented in all three spheres.  His speech 
was normal and his thoughts were goal-directed.  He denied 
any visual hallucinations, depersonalization or 
derealization.  His affect and mood were angry.  The veteran 
spent much of his time sleeping.  The diagnoses were 
depression, mixed substance abuse/dependency, PTSD and 
borderline personality disorder.  

The hospital report for August 1989 reflects that the veteran 
was admitted secondary to flashbacks and nightmares of 
Vietnam.  The veteran indicated that two nights prior to 
admission, he awoke from a nightmare in a cold sweat and felt 
so guilty that he took a cigarette lighter and burned his 
abdomen to decrease his guilt.  He indicated that he had used 
"a little cocaine, but not much," prior to admission.  On 
physical examination, a second degree burn on his abdomen was 
noted.  Another patient on the ward stated that he had been 
with the veteran when he burned himself and that the burn had 
been secondary to free-basing cocaine.  The veteran denied 
that adamantly.  Shortly after admission the veteran stopped 
attending all of his activities.  The discharge diagnoses 
included borderline personality disorder, PTSD and mixed 
substance abuse/dependency.  

The report of the veteran's hospitalization at a VA Medical 
Center from September to December 1989 reflects that he was 
admitted complaining of auditory hallucinations, flashbacks 
and nightmares.  He was noncompliant with the ward rules.  He 
was given an irregular discharge when he left the ward and 
did not return.  Diagnoses included PTSD, borderline 
personality disorder, and mixed substance abuse.  

In January 1990, the veteran's representative provided a copy 
of a decision by an Administrative Law Judge for the Social 
Security Administration, dated in April 1989, in which the 
Administrative Law Judge found that the veteran had been 
disabled for Social Security purposes since 1978.  The 
opinion noted that the veteran abused drugs and was probably 
addicted by 1978, and that there was evidence that his PTSD 
impaired the veteran and precluded him from substantial 
gainful activity.  The opinion was based, in large part, on 
the VA hospital reports from 1978 to 1988 and a medical 
analysis of those reports.

The veteran was again hospitalized by the VA during February 
and March 1990.  He stated that if he did not get into the 
hospital he would become suicidal.  He admitted to drinking 
two pints of gin and having used cocaine in the previous 
24 hours prior to coming to the hospital.  On mental status 
examination he was suspicious and edgy, but quite oriented 
and very cooperative with the team.  He was not overtly 
suicidal and was not grossly psychotic.  He was admitted to 
the substance abuse unit and after detoxification he was 
transferred to another ward.  The discharge diagnoses were 
PTSD, alcohol dependence, substance abuse and borderline 
personality disorder.  

The veteran was admitted to a VA hospital in May 1990 with a 
complaint of having nightmares.  The veteran answered 
questions, but did not want to say much.  He was somewhat 
guarded.  He was oriented.  His mood was suspicious and 
depressed.  His affect was blunted.  His judgment and insight 
were not grossly impaired.  He was considered competent for 
VA purposes.  He was placed back on his medications of 
Mellaril, 50 milligrams three times a day and Doxepin, 
100 milligrams at bedtime.  At the time of discharge he was 
not suicidal or homicidal and his psychotic symptoms were 
well under control.  There were no restrictions on his 
activities.  Diagnoses were rendered of PTSD, alcohol 
dependence, cocaine abuse and borderline personality 
disorder.  

The veteran was again hospitalized by the VA from October to 
November 1990.  He stated that he was short of cash and 
wanted to stay until the first of the next month.  He stated 
that he had nightmares of his friend getting blown up in 
Vietnam and his last nightmare had been two days prior to 
admission.  He was considered stable at release and competent 
for VA purposes.  Final diagnoses included PTSD and 
borderline personality disorder.  

When the veteran was subsequently hospitalized by the VA 
during December 1990, he reported having nightmares and 
flashbacks.  He also reported considerable depression.  It 
was noted that he had a long history of drug use, much of it 
intravenously to the point where he had no peripheral veins 
left.  He denied use of cocaine for over a month, but this 
was suspect as he did not submit to urinalysis early in his 
hospitalization.  He initially was quite depressed and 
expressed a suicidal ideation.  That resolved relatively 
quickly during the hospitalization.  He was placed on 
increased doses of Doxepin and Mellaril.  With those changes 
and the psychotherapy, he showed a steady improvement in his 
mood.  By the time of discharge, he was showing no active 
suicidal or homicidal thoughts, was sleeping adequately and 
was feeling a lot better.  Discharge diagnoses included 
depression, polydrug dependence and PTSD.  

The veteran was again hospitalized by the VA from March to 
April 1991.  He reported a two-day history of increasing 
depression and was fearful that he might start harming 
himself.  He admitted that he had not taken his 
antidepressant medication as prescribed.  He reported not 
sleeping well and having some flashbacks and nightmares.  A 
urinalysis on admission was positive for marijuana, cocaine 
and barbiturates.  Repeat urinalyses randomly over the next 
several weeks were all negative.  He was initially detoxified 
uneventfully as had been the case in the past.  Diagnoses at 
discharge included depression, PTSD, polydrug dependence and 
mixed personality disorder.  

In May 1991, the veteran again testified at a hearing before 
an RO hearing officer.  The veteran related, among other 
things, that he had been unable to work from 1983 to the 
current time as a result of his PTSD.  He indicated that he 
could not go back to work because he had difficulty 
concentrating and difficulty with his memory.  He stated that 
he would not be using drugs or alcohol but for his PTSD 
problem.  

The veteran was again hospitalized by the VA during May 1991.  
He was essentially sober, but not drug-free and acknowledged 
the use of at least 1 gram of free-based cocaine earlier in 
the day.  He had also used marijuana in the early morning 
hours on the day of admission.  Discharge diagnoses included 
chronic cocaine dependence, chronic alcohol dependence, 
chronic marijuana abuse and chronic nicotine dependence.  

The veteran was again hospitalized by the VA from July to 
October 1991 with complaints of nightmares, flashbacks and 
fears of cutting himself.  He initially adapted well to the 
ward environment.  He was quiet, but interactive with peers 
and the staff.  On July 31 he was noted to be verbally 
abusive toward another patient.  On August 1 he was found to 
be absent.  Later, the veteran stated he went to see his 
cousin and admitted to drinking beer and using almost 1 gram 
of cocaine.  The veteran denied dealing drugs on the unit.  
He stated that his mother's and brother's lives had been 
threatened by a drug dealer.  He was eventually discharged to 
his home.  It was stated that he was not capable of returning 
to full employment.  The primary discharge diagnosis was 
continuous cocaine abuse.  The secondary diagnosis was PTSD.  

A VA social work summary dated in December 1991 reflects that 
after the veteran's return from service to his home he had 
begun working as a maintenance man for a railway.  However, 
he reported having had intrusive flashbacks during the 
daytime.  He also had difficulty sleeping at night.  He had 
been laid off after two years of employment and never hired 
back by the railway.  He had also worked for a city airport 
as a maintenance man.  He had been unable to report to work 
on a regular basis and had lost that job as well.  He stated 
that he had been drinking quite a bit and using cocaine 
and/or heroin and pot during that time in an effort to block 
out the nightmares and flashbacks.  He had worked from 1976 
through 1978 for a company as a maintenance man and again had 
the same problems.  That was the last regular job he had 
held.  It was reported that the veteran was currently 
residing in a long-term inpatient psychiatric setting.  It 
was stated that he needed continued hospitalization for 
structure and full-time treatment of his post-traumatic 
stress disorder symptoms with outpatient support when he was 
discharged.  It was indicated that he was unable to work and 
his social life was restricted to his immediate family.

In February 1992, a hearing was held before a Member of the 
Board in Washington, D.C.  The veteran did not appear.  An 
associate of the veteran's representative presented arguments 
on his behalf. 

In March and April 1992, the veteran was again hospitalized 
at a VA facility.  The diagnoses included PTSD and 
polysubstance abuse.  

The veteran was hospitalized by the VA during September 1992.  
He indicated that he had previously left the hospital against 
medical advice in order to have an alcohol and cocaine binge.  
He stated that his last use of alcohol and cocaine was on the 
morning of admission.  The quantity that he used at that time 
was unknown, but he stated it was a very large amount.  The 
diagnoses were episodic alcohol, cannabis and cocaine 
dependence, PTSD by history and borderline personality 
disorder.

The veteran again was a patient at a VA medical facility in 
December 1992.  It was the treating physician's assessment 
that the veteran was using the VA system for secondary gain.  
Axis I diagnoses included polysubstance abuse and PTSD, and 
Axis II diagnoses included personality disorder with anti-
social features and malingering. 

The veteran was afforded psychiatric examinations by two VA 
examiners in July 1993.  At the time of the first of these 
examinations, the veteran reported that he had never married 
and had no relationships after coming out of Vietnam.  It was 
noted that he had been hospitalized on many occasions at the 
VA medical center, but had been noncompliant and had not 
followed the medical recommendations.  He reported that his 
use of cocaine, heroin and marijuana had begun in Vietnam.  
He complained of nightmares, flashbacks, occasionally hearing 
voices, memory loss and a loss of concentration.  The 
veteran's affect was blunted.  He did not show much emotion, 
but talked about feeling depressed.  He was alert and 
oriented as to place, person and time.  He reported that he 
had attempted suicide on several occasions; he had burned 
himself, cut himself and taken an overdose of medication.  At 
the current time, he denied any suicide ideation or plans.  
He stated that he had problems with anger.  He reported 
feelings of guilt, irritability, seclusiveness, fear of 
intimacy, sleep disturbances and suspiciousness.  He could 
not trust anybody.  

Final diagnoses included PTSD with major depression; 
polysubstance abuse including cocaine, alcohol and marijuana 
and a personality disorder.  The examiner added that the 
veteran's assertions that he used illegal substances as self-
medication were not valid because he had been non-compliant 
with psychotropic medications and had not consistently 
followed any treatment program.  The examiner was of the 
opinion that the veteran was not able to be gainfully 
employed at the current time because of lack of training as 
well as continued dependence on illegal drugs.  

At the time of the second VA psychiatric examination, it was 
noted that the veteran reeked of alcohol and had bilateral 
injected sclera.  His mood was neutral and he reported having 
plenty of energy and, in fact, "too much energy."  His 
thought content was void of any delusions or true auditory 
hallucinations.  The examiner did not feel the veteran was 
capable of managing his benefit payments in his own best 
interest because of his massive drug and alcohol abuse 
propensity as well as intellectual problems.  Diagnoses were 
made of alcohol and marijuana dependency and antisocial 
personality disorder.  The examiner commented that the 
veteran had consistently refused to follow medically accepted 
proven methods of treatment.  His self-treatment by massive 
abuse of illegal drugs was described as egosyntonic. 

The veteran was also afforded a VA psychological evaluation, 
apparently in July 1993.  It was indicated that his responses 
on the psychological test resulted in a profile of 
questionable validity.  It was indicated that the findings on 
other tests were consistent with those found in a chronic 
drug user, and that there were no indications to substantiate 
the veteran's allegation that his drug usage was associated 
with PTSD.  

The veteran was again hospitalized by the VA for several days 
in October 1993.  He stated that he was doing all right until 
two weeks previously when he began using drugs again.  He 
reported increased nightmares and flashbacks.  On mental 
status examination his stream of thought was intact.  His 
affect was depressed, as was his mood.  A treatment plan of 
detoxification followed by possible treatment through the 
PTSD unit was discussed with the veteran.  However, he became 
anxious and was unwilling to stay in the hospital and asked 
to leave.  He was allowed to leave against medical advice.  
Diagnoses at discharge included PTSD and polysubstance 
dependence.

The veteran was hospitalized at VA hospitals on numerous 
occasions during 1994 and 1995.  His complaints included 
increasing flashbacks and nightmares and depression.  He was 
found to be alert and well-oriented and there were no 
delusions.  During an April 1995 hospitalization, it was 
indicated that he was using crack cocaine, beer and 
marijuana.  During his period of hospitalization from 
November to December 1995, he attended AA meetings and seemed 
to interact appropriately with people of his choice.  He was 
pleasant and showed no evidence of a psychosis.  The 
diagnoses at discharge from the periods of VA hospitalization 
included polysubstance abuse, borderline personality disorder 
and PTSD. 

In May 1996, the veteran was again hospitalized at a VA 
Medical Center.  The examiner noted that the veteran had been 
at that facility on several occasions, both in psychiatry and 
the substance abuse unit (SAU).  The veteran was sent for a 
SAU consultation, but he did not want to participate in that 
program because he wanted to spend more time in psychiatry.  
Eventually, the veteran was admitted into the program.  He 
attended Alcoholics Anonymous meetings, but participated 
minimally, tending to blame all his problems on PTSD.  He was 
discharged from inpatient services into the Intensive 
Outpatient Substance Abuse Program with Axis I diagnoses of 
cocaine abuse, marijuana abuse, history of alcohol abuse, and 
PTSD, and an Axis II diagnosis of antisocial personality 
disorder.

A June 1996 discharge summary from the Intensive Outpatient 
Substance Abuse Program indicates that the veteran was housed 
at the Domiciliary, where he was involved in various 
psychiatry and substance abuse groups.  He indicated that he 
wished to go to the Knoxville, Iowa Domiciliary to get away 
from his familiar places for drug abuse, and was discharged 
with the same diagnoses listed above.

In June 1996, the veteran was admitted to the Knoxville VA 
Medical Center (VAMC) Domiciliary for treatment in the 
substance abuse treatment (SAT) program, with an admitting 
diagnosis of substance abuse.  He reportedly attended groups 
and classes to assist him in recognizing relapse risk signs, 
the recovery process, and how his autobiography was related 
to his addiction.  He was transferred to the Leavenworth VAMC 
with relevant discharge diagnoses of substance abuse 
(marijuana, alcohol, cocaine) and PTSD.

The discharge summary from Leavenworth VAMC, reflecting 
hospitalization from July to August 1996, noted that the 
veteran had responded well to hospitalization with a 
reestablishment of generally euthymic mood within a few days 
of rehospitalization.  There was also a nice alleviation of 
the described acute exacerbation of PTSD symptomatology.  He 
reported that he felt significantly improved after a few days 
of hospitalization, and after allowing for a few more days 
for the gains to be reinforced and maximized, the veteran was 
discharged in stable psychiatric condition.  Final Axis I 
diagnoses were of polysubstance abuse and PTSD, by history, 
and the final Axis II diagnosis was of antisocial traits.

In October 1996, the veteran presented to the Kansas City 
VAMC emergency room with complaints of worsening PTSD signs 
and symptoms, including nightmares and flashbacks.  He stated 
that he had been self-medicating with marijuana, crack 
cocaine, and alcohol.  The examiner noted that the veteran's 
past psychiatric history included:  PTSD with multiple 
admissions to the VAMCs in Topeka, Kansas City, Leavenworth, 
Knoxville, and Des Moines; polysubstance abuse with alcohol, 
cocaine, and marijuana; a long history of antisocial behavior 
and drug problems with gunshots and fights; a long history of 
non-compliance with medications and leaving Against Medical 
Advice (AMA).  On mental status examination, the veteran was 
oriented to all four spheres and alert, with normal speech.  
His mood was anxious, and his affect was full.  There were no 
suicidal or homicidal ideations, delusions, or loose 
associations.  Memory was good, and insight and judgment were 
good to fair.  His motivation was fair.  After the veteran 
was detoxified, he was discharged to the Substance Abuse 
Treatment Unit (SATU) lodger program, with discharge 
diagnoses of PTSD, homelessness, cocaine dependence with 
recent relapse, alcohol dependence with recent relapse, and 
borderline personality traits.  The examiner assigned an Axis 
V Global Assessment of Functioning (GAF) score of 10 to 20, 
listing psychosocial and environmental problems of being 
single, unemployed, and having chronic medical illness with 
non-compliance.

In October 1997, the veteran underwent a VA psychiatric 
examination.  At that time, the examiner stated that he had 
reviewed the veteran's claims file and medical records prior 
to conducting the examination.  The veteran complained of 
flashbacks and nightmares, auditory hallucinations, and 
intrusive recollections of traumatic wartime experiences.  He 
maintained that his inability to function normally, both 
socially and occupationally, was due to his incapacitating 
mental disorder of PTSD.

On mental status examination, the veteran's personal hygiene 
was fair, and he was awake, alert, and fully oriented.  He 
spoke in bursts, and there was some speech pressure.  He 
reported some auditory hallucinations and visual 
hallucinations.  His delayed recall was impaired.  His mood 
was mildly dysphoric, and his affect was somewhat labile, 
expansive, and at times, inappropriate.  There was no 
impaired impulse control.  The examiner rendered Axis I 
diagnoses of PTSD, chronic, severe, polysubstance abuse by 
history, in partial remission, and an Axis II diagnosis of 
antisocial traits.  A GAF score of 50 was assigned, with 
psychosocial and environmental problems listed as severe 
mental illness in self, unemployment, and lack of social 
support.

In December 1997, the veteran underwent a VA history and 
physical.  At that time, the veteran related his current 
problems to his traumatic wartime experiences.  He complained 
of PTSD symptoms such as auditory hallucinations, flashbacks, 
sleep disturbance, and nightmares, and stated that he had had 
multiple admission to VAMCs for psychiatric reasons.  He 
reported that he had attended a PTSD program, and reported 
that he continued to participate in outpatient therapy.  He 
did not mention his history of drug and alcohol abuse, or his 
enrollment in any substance abuse treatment programs.  The 
examiner stated that "[g]iven his anxiety during the 
interview and the reports of the flashbacks and the auditory 
hallucinations, it appears that his ability to gain 
employment and to maintain employment is significantly 
impaired.  [The veteran] is assessed, because of his post 
traumatic stress disorder which have [sic] not been 
responsive to treatment, to be severely impaired for both 
employment and in terms of his social functioning."

The veteran was again admitted via a VAMC emergency room in 
January 1998 with complaints of flashbacks and anxiety.  He 
denied any suicidal ideation, homicidal ideation, auditory or 
visual hallucinations, or delusions.  He reported that he had 
used marijuana and crack cocaine prior to presentation in the 
emergency room.  Final Axis I diagnoses included cannabis 
dependence and a history of PTSD.  He was discharged to the 
SATU for a 2-week rehabilitation program.

Also of record is a June 1998 report by a VA psychiatrist.  
At that time, the examiner stated that she had reviewed the 
veteran's claims file.  The veteran himself was not present 
for examination, and attempts to contact him had been 
unsuccessful.  The VA psychiatrist set forth the veteran's 
medical, service, work and psychiatric history in great 
detail, based on the extensive records contained in the 
veteran's claims file.  Of note is the report that upon his 
return from Vietnam, the veteran worked for two years, but 
had trouble with that job due to flashbacks.  He then worked 
as a maintenance man for an airport, but the same problems 
occurred, i.e., flashbacks, auditory hallucinations, and 
nightmares.  He was fired from that job as well.  It was 
reported that the veteran began drinking and using cocaine 
during the 1970's as a means to block out the nightmares and 
flashbacks.  He then worked from 1976 through 1978 as a 
maintenance man for a business forms company, but had the 
same problems again.  The psychiatrist indicated that the 
records showed that this was the last regular job that he had 
held, and that he had not had any job at all since 1983.  She 
stated that the veteran's employment history had been 
severely impaired both vocationally and socially by his 
illness due to his seclusiveness, fear of intimacy, sleep 
disturbance, distrustfulness, depression, anxiety, rapid mood 
swings, impatience, anger, and preoccupation with guilt.  She 
also noted that the veteran's PTSD had been exacerbated by 
his use of cocaine, alcohol, heroin, marijuana, and 
benzodiazepines.  She indicated that "[t]he extent of social 
impairment has remained profound in that he continues to be 
unemployed for the past several years, and he has been unable 
to function normally both socially and occupationally due to 
his incapacitating mental disorder/PTSD."  Final Axis I 
diagnoses included PTSD, chronic and severe and polysubstance 
abuse, and the Axis II diagnosis was borderline personality 
disorder with antisocial traits.  A GAF score of 40 was 
assigned.

The veteran again underwent a VA psychiatric examination in 
August 1998.  Following a review of the veteran's claims file 
and a mental status examination, the examiner commented as 
follows:

As much as [the veteran's] symptoms of 
Post-Traumatic Stress Disorder are 
consistent through his medical record his 
history of poly substance abuse and 
inability to maintain sobriety is also 
documented.  The records suggest it is 
his own conscious choice not to be a more 
active participa[nt] in some form of 
substance abuse treatment to ensure his 
sobriety.  Although I believe that his 
symptoms of Post-Traumatic Stress 
Disorder do poise [sic] some degree of 
disability for him I believe that his 
poly substance abuse has also played a 
significant role in his inability to 
engage and retain gainful employment over 
the years as well as maintain healthy 
interpersonal relations.  The only 
symptoms that appear to interfere with 
employment for this veteran is his 
subjective report of being on a daily 
basis distracted by his intrusive memory 
about Vietnam.  Given what is contained 
in his record as well as his own account 
of his symptoms currently it appears that 
his symptoms of Post-Traumatic Stress 
Disorder do cause some definite 
impairment in his ability to maintain 
employment but his continued substance 
abuse also results in considerable 
industrial impairment as well.  I believe 
that it is also noteworthy that the 
veteran's own attitude is that his 
substance abuse is somehow caused by 
Post-Traumatic Stress Disorder and 
appears quite ambivalent about 
maintaining sobriety and does not see his 
continued substance abuse as being 
instrumental in causing him any kind of 
disability.

The examiner rendered diagnoses of PTSD, chronic, 
polysubstance dependence, episodic, and a history of anti-
social personality traits.  He specifically found that the 
veteran's current GAF score secondary to symptoms of PTSD 
alone was 64.

The veteran was hospitalized at a VAMC in September 1998.  At 
that time, he again complained of flashbacks and nightmares.  
He was discharged with diagnoses of polysubstance abuse, PTSD 
with depressive features and sociopathic personality 
disorder.  A GAF score of 50 to 60 was assigned upon 
admission, then upgraded to 70 to 80.

The veteran was again hospitalized at a VAMC later in 
September 1998.  The veteran's mood and affect were stable.   
Discharge diagnoses included PTSD, substance abuse, and 
antisocial personality disorder traits, and a GAF score of 60 
was assigned.

The veteran was subsequently admitted to a VAMC on numerous 
occasions in 1999 and 2000, with essentially the same 
complaints and discharge diagnoses.  The most recent of these 
reports, dated in October 2000, indicates that the veteran 
presented in an intoxicated state, threatening suicide.  It 
was noted that the veteran had had numerous admissions to 
various VAMCs, and that he had gone through multiple 
substance abuse programs.  He complained that he had been 
having increasing flashbacks of Vietnam and nightmares in the 
previous few days.  He admitted to heavy drinking, crack 
cocaine use, and marijuana use over the previous few days as 
well.  During the interview, the veteran was agitated and 
uncooperative, and was loud and abrasive at times.  He did 
not appear to be depressed, but would not answer any 
questions about his emotional state.  It was noted that the 
veteran was currently homeless and jobless, had never been 
married, and generally kept to himself.  The veteran appeared 
to want to be a patient but refused to cooperate with the 
staff.  On mental status examination, he was described as 
disheveled and intoxicated, with an angry, agitated 
appearance.  His speech was rambling and slurred.  His mood 
was dysphoric, and his affect was angry, agitated and 
unpredictable.  His thought process was loose and 
circumstantial.  His thought content was positive for 
suicidal ideation but vague on plan.  He had no homicidal 
ideation.  He complained of flashbacks and 
hallucinations/nightmares, although his thought perception 
was void of auditory hallucinations.  His insight and 
judgment were poor, as was his impulse control.  He was alert 
and oriented to all spheres.  He purposely gave wrong answers 
to the remainder of the Mini-Mental Status Examination, so 
testing was terminated.  After three days of Librium taper 
treatment, the veteran reported that he needed to leave to 
pay some bills, and was discharged with final diagnoses of 
alcohol dependence, alcohol intoxication, polysubstance 
abuse, history of PTSD, and history of major depressive 
disorder.

I.  Increased rating claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

In analyzing the veteran's claims for an increased rating for 
PTSD, the Board notes that the Board's denial of the 
veteran's claim for service connection for polysubstance 
abuse as secondary to PTSD has been affirmed by the Court, 
and as discussed above, it may not be considered as a 
disability for rating purposes.  Furthermore, personality 
disorders, as noted at the time of previous RO and Board 
decisions, are not service-connectable disabilities under the 
law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).  As such, the level of disability caused 
by the veteran's drug and alcohol abuse and personality 
disorder(s) may not be considered by the Board in analyzing 
the severity of the veteran's PTSD symptomatology or in 
evaluating the rating percentage to be assigned.

A.  Rating in excess of 50 percent for PTSD prior to June 1, 
1988

Prior to June 1, 1988, the veteran's PTSD was evaluated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411.  Pursuant to the rating criteria 
in effect during this time period, a 50 percent rating was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence detailed above reveals that at the 
time of repeated VA hospitalizations from 1978 through 1988, 
the veteran presented with the same four primary complaints - 
flashbacks, nightmares, anxiety, and depression.  While PTSD 
was diagnosed at the time of discharge following most (but 
not all) of these periods of hospitalization, the Board 
observes that the veteran was also diagnosed in every case 
with both polysubstance and/or alcohol abuse and with a 
personality disorder.  Furthermore, most of the treatment 
provided to the veteran was for drug and alcohol abuse, and, 
indeed, much of the hospital staff's energies were focused on 
trying to prevent the veteran from continuing to use drugs 
while hospitalized.  For example, the discharge summary for 
the veteran's hospitalization from July to August 1987 
indicates that the veteran demonstrated activities on the 
ward which were consistent with possible drug use, and random 
urinalyses were positive for high levels of marijuana.  The 
hospital staff met with the veteran to discuss his repeated 
positive urinalyses for marijuana and his poor participation 
in therapy.  He was irregularly discharged and informed that 
he could return in one week for readmission if he felt 
capable of investing himself in meaningful therapy and was 
willing to abstain from further drug use.  Subsequent 
hospitalization reports also indicate frequent positive 
results of inpatient drug urinalyses.  Indeed, during the 
veteran's hospitalization in February 1988, the examiner 
specifically noted that the veteran was able for the first 
time in many hospitalizations to avoid drug use while in the 
hospital, and then indicated that his low mood improved and 
his nightmares and flashbacks abated to a tolerable level, 
permitting him to participate in activities.  The Board thus 
finds that while the veteran clearly suffered from 
significant PTSD prior to June 1, 1988, the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was no more than considerably impaired by his 
PTSD standing alone.  Furthermore, the Board finds that by 
reason of psychoneurotic symptoms, the veteran's PTSD, by 
itself, resulted in no more than considerable industrial 
impairment due to reduction in reliability, flexibility, and 
efficiency levels.  

In summary, since the evidence shows that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was not severely impaired as a 
result of his PTSD, or that he suffered from severe 
impairment in the ability to obtain or retain employment as a 
result of this disorder, an increased rating to 70 percent 
prior to June 1, 1988 is not warranted.

B.  Rating in excess of 50 percent for PTSD from June 1, 1988

A review of the evidence detailed above reveals essentially 
the same pattern of behavior from 1988 to the present, i.e., 
hospitalizations with complaints of increased flashbacks and 
nightmares, ongoing severe drug and alcohol abuse both before 
and during periods of hospitalization, and treatment focused 
primarily on detoxification, with the veteran's polysubstance 
abuse, and his noncompliance with therapy, medications, and 
staff instructions, resulting in frequent irregular 
discharges and, on several occasions, exclusion from 
treatment at certain VA facilities.  Although the evidence 
indicates that the veteran consistently maintained that all 
of his problems were due to his PTSD, numerous medical 
reports indicate that the veteran's primary problem was his 
extreme drug and alcohol use, and his refusal to follow 
prescribed treatment.  For example, at the time of a VA 
examination in July 1993, the examiner opined that the 
veteran's assertions that he had used illegal drugs as self-
mediation were not valid because he had been non-compliant 
with psychotropic medications and had not consistently 
followed any treatment program.  This examiner stated that 
the veteran was unable to be employed as a result of a lack 
of training and continued dependence on illegal drugs, not 
because of PTSD.  Similarly, the VA examiner who performed a 
second psychiatric examination in July 1993 indicated that 
the veteran had consistently refused to follow medically 
accepted proven methods of treatment for his PTSD, and that 
his self-treatment by massive abuse of illegal drugs was 
"egosyntonic," i.e., denoting aspects of a person's 
thought, impulses, attitudes and behavior which are felt to 
be acceptable and consistent with the rest of his 
personality.  

These opinions were echoed by the examiner who performed the 
August 1998 VA examination, who noted that it appeared to be 
the veteran's "own conscious choice" not to be a more 
active participant in some form of substance abuse treatment 
to ensure his sobriety.  This examiner stated that while the 
veteran's PTSD symptoms caused "some definite impairment" 
in his ability to maintain employment, his continued 
substance abuse resulted in "considerable industrial 
impairment."  This examiner then specifically concluded that 
the veteran's PTSD symptomatology, by itself, warranted a GAF 
score of 64.

The Board finally notes that many of the most recent VA 
discharge summaries reflect a primary discharge diagnosis of 
polysubstance abuse, and diagnosed PTSD by history only.  
Indeed, at the time of his most recent hospitalization in 
October 2000, many of his symptoms were due to acute 
intoxication, including his angry agitated appearance, 
rambling and slurred speech, and loud and abrasive attitude.  
Treatment consisted entirely and exclusively of treatment for 
substance abuse, in this case Librium taper treatment in an 
attempt to effect sobriety, as was generally the case at the 
time of previous admissions.  Therefore, the Board again 
finds that while the veteran clearly has suffered from 
significant PTSD since June 1, 1988, the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is no more than considerably impaired by his PTSD 
standing alone, and that the veteran's PTSD, by itself, 
results in no more than considerable industrial impairment 
due to reduction in reliability, flexibility, and efficiency 
levels.  Thus, an increased rating in excess of 50 percent 
for the veteran's PTSD from June 1, 1988 under the former 
provisions of DC 9411 is not warranted.

The Board notes that this conclusion is entirely consistent 
with the findings of the VA examiner who performed the August 
1998 examination.  This examiner attempted to separate out 
that degree of disability caused by the veteran's PTSD from 
that caused by his polysubstance abuse.  Following a thorough 
review of the veteran's claims file and a mental status 
examination of the veteran, this examiner specifically found 
that the veteran's PTSD symptoms caused "definite 
impairment" in his ability to maintain employment, but that 
his polysubstance abuse caused "considerable industrial 
impairment."  In this regard, the Board notes that pursuant 
to the former provisions of DC 9411, a 30 percent rating was 
warranted when a disability caused definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people resulting in definite industrial 
impairment.  A 50 percent rating was warranted if the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, resulting in 
considerable industrial impairment.  As the veteran's PTSD, 
alone, was found to cause only "definite" industrial 
impairment, which is consistent with only a 30 percent 
rating, clearly, a rating beyond 50 percent under these 
criteria was not warranted.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board will analyze the 
severity of the veteran's PTSD under the revised regulations 
to determine if they can be applied in a more favorable 
manner.

Under the revised criteria for evaluating psychiatric 
disorders, a 50 percent evaluation is warranted when PTSD 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that, under 
these new criteria, the veteran's PTSD, alone, warrants no 
more than a 50 percent disability rating.  Although the 
veteran has been found to suffer from some of the symptoms 
contemplated by a 70 percent rating, the Board observes that, 
given the fact that the veteran has repeatedly been diagnosed 
both with PTSD and with polysubstance abuse and dependence at 
the time of the great majority of his treatment, it is 
somewhat difficult to separate out the symptoms caused by the 
veteran's PTSD from those caused by his polysubstance abuse 
and personality disorder.  However, the Board observes that 
the examiner who performed the August 1998 examination 
attempted to do so.  In this regard, the Board again notes 
that while this examiner acknowledged that the veteran's PTSD 
symptoms posed some degree of disability, he believed that 
his polysubstance abuse also played a significant and 
independent role both in his inability to engage and retain 
employment and his ability to maintain healthy interpersonal 
relationships.  He noted that the only PTSD related symptoms 
that appeared to interfere with the veteran's employability 
were his own subjective complaints of being distracted on a 
daily basis by intrusive memories of Vietnam.  In 
summarizing, he stated that while the veteran's PTSD symptoms 
caused "definite" impairment in his ability to maintain 
employment, his continued polysubstance abuse resulted in 
"considerable" industrial impairment; in essence, 
concluding that while both were present, the polysubstance 
abuse was a more significant impairment than the PTSD.  

Significantly, this examiner assigned a GAF score of 64 to 
the veteran's PTSD symptoms standing alone.  According to the 
GAF scale contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
61 to 70 is assigned when overall functioning is 
characterized by mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  These symptoms 
are consistent with, at best, a 50 percent rating under the 
revised criteria of DC 9411.

Therefore, the Board finds that evidence indicates that the 
veteran's PTSD symptomatology warrants no more than a 50 
percent rating under both the old and new criteria of DC 
9411, and that an increased rating for PTSD from June 1, 1988 
must be denied.

The Board would point out that its denial of each of the 
instant claims is based solely upon the provisions of VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2000) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  On the 
contrary, to the extent that the veteran has suffered from 
interference with employment and requires frequent 
hospitalization, the evidence indicates that this is due 
primarily to his extreme polysubstance abuse, not his PTSD.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Total rating claim

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has a single service-connected 
disability, that disability must be rated as 60 percent 
disabling or more before a total rating may be assigned.  38 
C.F.R. § 4.16(a).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make that 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration.  The 
Board must determine whether there are circumstances, apart 
from nonservice-connected conditions, that put the veteran in 
a different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment; the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities and age.  Id.

In this case, the veteran has one service-connected 
disability, rated as 50 percent disabling.  This disability 
rating is less than the 60 percent rating required by 
regulation for the assignment of a total rating.  Thus, the 
Board finds that the veteran fails to meet the initial 
criteria for consideration of a total rating based on 
individual unemployability due to a service-connected 
disability.

The Board has nevertheless considered the veteran's 
contention, as set forth during various hearings and VA 
examinations, that he is unable to work due to his PTSD 
symptomatology.  However, the Board finds that the evidence 
does not support the claim that the veteran's unemployability 
is due to his PTSD, but rather tends to indicate that his 
unemployability is due primarily to his polysubstance abuse.  
Indeed, the examiner who performed the first of the July 1993 
VA psychiatric examinations specifically stated that while 
the veteran suffered from PTSD, the veteran was unemployable 
due to his lack of training and dependence on illegal drugs.  
Similarly, the examiner who performed the August 1998 VA 
examination stated that while both the veteran's PTSD and his 
polysubstance abuse caused industrial impairment, the 
impairment caused by his PTSD symptoms was only "definite," 
while that caused by his substance abuse was 
"considerable," which is a larger degree than "definite."  
Finally, as noted above, in August 1998 a VA examiner stated 
that the veteran's GAF score attributable to his PTSD alone 
was 64, which does not support a finding of unemployability 
due to PTSD.

The Board acknowledges that in April 1989, the Social 
Security Administration (SSA) issued a disability 
determination finding that the veteran was totally disabled 
for Social Security purposes as of 1978.  As an initial 
matter, the Board notes that while findings made by the SSA 
regarding the existence of a total and permanent disability 
and resulting unemployability are relevant to determining 
whether TDIU is applicable under VA laws and regulations, and 
thus must be considered by the Board, the findings of SSA are 
not binding on the Board, since the rules and regulations 
governing the award of Social Security disability benefits 
differ form those governing the award of VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Furthermore, a review of the SSA determination reveals that 
SSA found the veteran to be disabled due, in part, to his 
polysubstance abuse and dependence, which is not service-
connected and which therefore may not be considered in a 
claim for TDIU.  Indeed, the April 1989 SSA decision 
specifically determined that the veteran was disabled 
beginning in 1978 and that "treatment notes demonstrate that 
that claimant abused and was probably addicted to heroin by 
1978."  In addition, many of the treatment records relied 
upon by SSA in its determination reflect diagnoses of mixed 
substance abuse and dependence, and are replete with 
references to the veteran's chronic use of heroin, cocaine, 
marijuana and alcohol.  Therefore, as indicated above, the 
Board believes that the current record strongly supports the 
conclusion that the veteran's inability to obtain or retain 
substantially gainful employment is due in large measure to 
his polysubstance abuse, for which service connection has 
been denied.

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected disability, as evidenced by his 50 
percent disability evaluation.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2000).  The Board believes, 
in light of recent medical examinations and hospitalizations 
reports, that the VA Schedule for Rating Disabilities and the 
disability evaluation assigned to the veteran's disorder 
under that schedule accurately reflect the veteran's overall 
impairment to his earning capacity due to his service-
connected disability.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder prior to June 1, 1988 is denied.

A rating in excess of 50 percent for post-traumatic stress 
disorder from June 1, 1988 is denied.

A total rating for compensation based on individual 
unemployability due to a service-connected disability is 
denied.


			
	WARREN W. RICE, JR.	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



			
	ROBERT E. SULLIVAN	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



Citation NR: 9619527	
Decision Date: 07/08/96		Archive Date: 07/22/96
DOCKET NO.  89-27 009	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse 
as secondary to the veterans service-connected post-
traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to June 1, 1988.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder from June 1, 1988.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel 



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  In a November 1988 rating action, the Department of 
Veterans Affairs(VA) Regional Office, Wichita, Kansas, 
reduced the schedular evaluation for the veteran's post-
traumatic stress disorder from 50 percent to 30 percent 
effective June 1, 1988.  The veteran disagreed with that 
decision. A supplemental statement of the case was issued in 
December 1988 which included another issue. The case was 
initially received at the Board of Veterans' Appeals (Board) 
in September 1989.  A hearing was held before the Board in 
January 1990.  

The Board entered decisions, inter alia, on the issues of 
entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to June 1, 1988 and an 
evaluation in excess of 30 percent for that condition from 
June 1, 1988.  In February 1992 an attorney associated with 
the veterans representative appeared at a hearing in 
Washington before a Board member.  A brief submitted at that 
time has been recognized as constituting a motion for 
reconsideration of those issues. Reconsideration of the 
decision was ordered by the authority granted to the Chairman 
in 38 U.S.C.A. § 7103 (1992) and the case was referred to an 
expanded Reconsideration Section of the Board.  The case was 
remanded by the Reconsideration Section in August 1992.  The 
case was returned to the Board in December 1993.  In July 
1994 the case was again remanded for consideration of an 
additional issue of service connection for polysubstance 
abuse as secondary to the veterans post-traumatic stress 
disorder, which was considered to be intertwined.  The 
regional office denied service connection for that condition 
and also denied entitlement to a total rating based on 
individual unemployability.  The case is again before the 
Board for further appellate consideration.  This decision by 
the Reconsideration Section replaces the decision of May 9, 
1990.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended, in substance, that service connection should 
be granted for the veterans  polysubstance abuse since that 
abuse has been noted by one of his treating physicians to be 
secondary to his post-traumatic stress disorder.  The veteran 
has testified under oath that he began using drugs in service 
to deal with the stress of combat and used drugs after 
service to self-medicate.  In addition, he has testified that 
the drug usage continues because the prescribed medication is 
ineffective. Authoritative medical sources recognize the 
relationship between drug and alcohol usage and post-
traumatic stress disorder.  It is further contended that the 
veteran's post-traumatic stress disorder precludes him from 
engaging in any substantially gainful employment and he 
should receive a 100 percent disability rating for that 
condition.  It is maintained that the symptoms of his post-
traumatic stress disorder include hyperalertness, an 
exaggerated startle response, sleeping difficulty, and 
recurrent nightmares and flashbacks during which traumatic 
events are reexperienced.  It is maintained that the veteran 
has had a marginal adjustment to living situations since his 
return from Vietnam and it has been determined by authorities 
in a position to know that he is not capable of working in a 
competitive workplace.  That determination has been 
corroborated by the decision of the Social Security 
Administration which granted the veteran disability benefits 
retroactive to 1978.  It is asserted that the VA has declined 
to consider the decision by the Social Security 
Administration.  It is maintained the VA has arbitrarily 
attributed the veteran's totally disabling condition to 
disorders which they have concluded are nonservice connected.  
It is maintained that any distinctions drawn by the VA 
between a nonservice-connected condition and post-traumatic 
stress disorder are not supported by the record and are 
contrary to the medical evidence.  It is further contended 
that the VA failed to cite and follow the most basic of their 
own regulations and no rationale was provided for the adverse 
decision.  It is pointed out that under 38 C.F.R. § 4.7, when 
there is a question as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  It is further contended that a 
100 percent disability rating should have been assigned for 
the veteran's post-traumatic stress disorder based on 
reasonable doubt.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims 
files. Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claims for service connection for 
polysubstance abuse as secondary to his service-connected 
post-traumatic stress disorder and for a schedular rating in 
excess of 50 percent for post-traumatic stress disorder for 
the period prior to June 1, 1988.  It is the further decision 
of the Board that the preponderance of the evidence supports 
the veteran's claim for a schedular rating of 50 percent but 
not higher for post-traumatic stress disorder effective 
June 1, 1988.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The evidence does not establish that the veterans 
polysubstance abuse was caused by or is etiologically related 
to his service-connected post-traumatic stress disorder.  

3.  For the period prior to June 1, 1988, the veteran's post-
traumatic stress disorder was manifested by symptoms 
including recurrent nightmares and flashbacks of his Vietnam 
experiences, depression, a startle response, survivor guilt 
and impairment of memory and judgment.  

4.  During the above period, the veteran's service-connected 
psychiatric condition was productive of no more than 
considerable social or industrial impairment.  

5.  For the period after June 1, 1988, the veteran's post-
traumatic stress disorder has been manifested by symptoms 
similar to those before that period.  His psychiatric 
condition has been productive of considerable social and 
industrial impairment since June 1, 1988.

6.  The evidence does not establish that the veteran is 
precluded from engaging in all forms of substantially gainful 
employment as a result of his service-connected post-
traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The veterans polysubstance abuse is not proximately due 
to or the result of his service-connected post-traumatic 
stress disorder.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1995).

2.  The schedular requirements for an evaluation in excess of 
50 percent for post-traumatic stress disorder for the period 
prior to June 1, 1988, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 9411 (1995).  

3.  The schedular requirements for an evaluation of 
50 percent but not higher for post-traumatic stress disorder 
effective June 1, 1988, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.16(c), Part 4, Code 9411 (1995).  

4.  The veteran is not unemployable by reason of service-
connected disability.  
38 C.F.R. §§ 3.340, 4.16 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

I.  Background

A review of the veteran's service medical records reflects 
that he complained of nervousness in June 1969.  When he was 
examined for separation from service, the psychiatric 
evaluation was reported to be normal.  His service medical 
records do not reflect any reference to drug or alcohol 
usage.

The veteran's initial claim for VA disability benefits was 
submitted in August 1986.  He claimed service connection for 
post-traumatic stress disorder.  

In February 1987 the regional office received a number of 
reports of VA hospital and outpatient treatment of the 
veteran.  Those reports reflect that he was hospitalized in 
May 1978 for drug abuse.  He was again hospitalized in June 
1981 for a pelvic fracture as well as probable drug abuse.  
He was hospitalized from August 1986 to January 1987.  He 
indicated that he had been in intense combat in Vietnam and 
had lost many comrades including his friend, [redacted].  It 
was indicated that he had begun heroin use in Vietnam and 
continued it until treatment in 1978.  He had not had any 
heroin since then; however, he had been dependent on 
benzodiazepines and had abused marijuana since then.  Alcohol 
had never been used very much.  The diagnoses included post-
traumatic stress disorder, borderline personality disorder 
and drug dependence and abuse.  

The veteran was afforded a psychiatric examination by the VA 
in May 1987.  It was reported that he lived with his mother 
and had never married.  He was oriented as to time, place and 
person while being hypoalert.  He reported hearing voices of 
his Vietnam friends calling his name and sometimes inviting 
him to join them in death.  His thinking processes were slow 
and hesitant.  His content of thought was not delusional or 
bizarre, but was pervasively involved with his traumatic war 
experiences.  His affect was quite bland.  His mood was one 
of grief, sadness and dejection with an overlying resentment 
and anger.  His concentration and attention span were poor.  
His past memory was intact.  Recent memory was reduced by 
poor concentration.  His judgment was impaired.  It was 
indicated that he isolated himself in his room except to 
watch television and wash the dishes.  He ruminated about the 
death of his best friend.  It was stated that in the past he 
had gotten jobs, but could not continue to work because of 
nervousness and inability to be around people.  It was stated 
that he experienced flashbacks and intrusive thoughts 
regarding Vietnam and his dreams and nightmares persisted.  
He retained a startle phenomenon to loud noises.  He admitted 
overusing drugs in Vietnam and continuing after discharge.  
It was reported that several years previously he had stopped 
using opiates, but that he admitted to the continued use 
until a few months previously of marijuana and antianxiety 
drugs.  The diagnostic impression was post-traumatic stress 
disorder with drug abuse by history, currently in remission.  
The examining physician stated further that it was his 
impression that post-traumatic stress disorder and the 
secondary use of drugs explain my clinical findings more 
adequately that does a serious personality disorder, 
especially of the borderline type.

A VA social and industrial survey conducted in May 1987 
reflected that the veteran had experienced a number of 
traumatic situations in Vietnam including the death of his 
best friend.  He continued to have flashbacks and nightmares 
about a number of incidents including the death of his 
friend.  It was stated that since his return from Vietnam he 
had made a marginal adjustment to current living situations.  
He had had a number of jobs.  He had never married and had 
lived either by himself or with his mother.  It was stated 
that he had begun to use drugs in Vietnam, but was currently 
drug-free.  He stated that he was constantly troubled with 
nightmares, flashbacks, intrusive memories, nervousness and 
anxiety.  It was stated that he had a marginal existence ever 
since his return from Vietnam and was isolated from other 
people.  

By rating action dated in August 1987, service connection was 
established for post-traumatic stress disorder effective from 
August 1986.  The condition was rated 50 percent disabling 
effective from February 1987, following termination of a 
temporary total rating based on a period of hospitalization.  

The veteran was again hospitalized at a VA medical center 
during July and August 1987.  He complained of flashbacks, 
depression and suicidal thoughts.  It was reported that he 
had never been married and had been living with his mother 
and unemployed for the previous six years.  He reported some 
estrangement and inability to maintain jobs or relationships.  
He reported having about two cans of beer per day and one 
marijuana joint per week.  In the initial assessment there 
was no indication of self-destructive or antisocial behavior 
and he was cooperative.  He demonstrated significant 
drug-seeking behavior by persistent insistence that he 
required large doses of Ativan in order to control his "bad 
nerves."  He later demonstrated activities on the ward which 
were felt to be consistent with possible drug use.  Random 
urinalyses were positive for high levels of marijuana.  The 
hospital staff met with the veteran to discuss his repeated 
positive urinalyses for marijuana and his poor participation 
in hospital therapy.  The veteran thereafter continued to 
demonstrate significant hostility toward the staff and had 
poor compliance with prescribed activities.  He was given an 
irregular discharge on August 3, 1987.  He was invited to 
return in one week for readmission if he felt capable of 
investing himself in meaningful therapy and willing to 
abstain from further drug use.  The diagnoses included post-
traumatic stress disorder, marijuana abuse and borderline 
personality disorder.  

The veteran was again hospitalized at the VA medical center 
later in August 1987 for the same reasons necessitating his 
prior admission.  The veteran stated that he had continual 
nightmares and flashbacks and reported being chronically 
anxious and depressed.  He participated routinely and with 
appropriate effort in group activities throughout the course 
of his hospitalization.  About one week prior to his 
discharge, he demonstrated an exacerbation of nightmares and 
sleep disturbances.  At the time of discharge he stated that 
he planned to work as a maintenance employee in the near 
future.  It was indicated that his mental status appeared 
stable enough to support his desire to begin employment.  
Diagnoses were made including post-traumatic stress disorder, 
borderline personality disorder and marijuana abuse.  

The veteran was hospitalized at the VA medical center in 
December 1987.  He had been working part time for an uncle as 
a custodian at a club.  He stated that he had been developing 
increasing depression with increasing nightmares and 
flashbacks.  On mental status examination the veteran's 
affect was rather flat and lethargic and he was in a 
moderately depressed mood.  He was appropriately oriented in 
all spheres.  He described increasing difficulty with 
concentration and attention over the past several weeks due 
to the disturbing nature of his flashbacks.  He admitted to 
poor memory functioning.  His reasoning was quite concrete.  
He was not especially agitated or disorganized.  There was no 
looseness of associations, tangentiality or bizarre thought 
processes.  His judgment was reasonable.  Within the first 
week of admission his depressive symptomatology seemed to 
stabilize.  He was noted by the staff to be sleeping 
throughout the night.  On December 21 he was found to be away 
from the ward without an appropriate pass.  The veteran later 
admitted to drinking beer and smoking marijuana.  He was 
discharged from the hospital on December 22.  The diagnoses 
were post-traumatic stress disorder with major depression, 
borderline personality disorder and drug and alcohol abuse.  

The veteran was again admitted to the VA hospital on 
December 31, 1987.  It was stated that since his last 
hospitalization he had been arrested for possession of 
cocaine and for driving while intoxicated.  The veteran 
stated that after his release from the hospital earlier in 
December he had continued to have nightmares and flashbacks 
and had started using marijuana and cocaine and drinking to 
relieve the symptoms.  Within the first week of admission, 
his depressive symptomatology seemed to stabilize except for 
continuing problems with nightmares and flashbacks.  A drug 
urine screen on January 7 was within normal limits.  A urine 
drug screen on February 7 was positive for marijuana and 
cocaine.  The veteran was discharged on February 11, 1988.  
The diagnoses included post-traumatic stress disorder with 
major depression, borderline personality disorder and 
marijuana, cocaine and alcohol abuse.  

The veteran was again admitted to the hospital on 
February 14, 1988.  He complained of recurring nightmares and 
flashbacks related to his Vietnam experiences.  He stated 
that if he was denied admission he would probably cut 
himself.  On mental status examination his affect was flat 
and lethargic with a moderately depressed mood.  He was 
appropriately oriented in all spheres.  A urine drug screen 
on admission was significant for marijuana and cocaine.  A 
repeat urinalysis two days later was significant for 
increased marijuana and increased cocaine.  The remaining 
urine drug screens during the rest of the hospitalization 
were within normal limits.  The veteran was able for the 
first time in many hospitalizations to avoid drug use while 
in the hospital.  His low mood improved and the nightmares 
and flashbacks abated to a tolerable level.  At the time of 
his discharge from the hospital on April 1, 1988, it was 
indicated that he was not capable of returning to employment 
because of his psychiatric condition.  Diagnoses were made 
including post-traumatic stress disorder, a mixed personality 
disorder and continuous marijuana, cocaine and alcohol abuse.  

The veteran was hospitalized at the VA medical center during 
April and May 1988 with complaints of recurring nightmares 
and flashbacks related to his Vietnam experiences.  He also 
stated that he had thoughts about cutting his wrists.  On 
mental status examination the veteran's mood was moderately 
depressed with an appropriate affect.  He was oriented in all 
spheres.  There was no looseness of association, 
tangentialty, or bizarre thoughts noted.  His judgment was 
considered reasonable and he was generally quite cooperative 
throughout the examination.  He was mildly concrete in his 
reasoning.  He was able to avoid drug use while in the 
hospital.  At the time of his discharge it was stated that he 
was not capable of returning to employment because of his 
psychiatric illness.  The diagnoses were post-traumatic 
stress disorder, mixed personality disorder and marijuana, 
cocaine and alcohol abuse.  

The veteran was again hospitalized at the VA medical center 
from June to September 1988 for nightmares and flashbacks as 
well as crying spells, decreased appetite, insomnia and 
suicidal ideation.  He was found to be alert and oriented 
with an angry mood and an affect consistent with his mood.  
He had a mildly paranoid ideation and positive suicidal 
ideation.  The veteran was generally cooperative on the ward, 
interacting well with other patients without any signs of 
anxiety.  He did not appear to have any difficulty sleeping 
and did not complain of nightmares or flashbacks.  When he 
was admitted it was noted that he was awaiting sentencing on 
cocaine possession charges.  After a court hearing, in July 
1988 he was transferred to the Chemical Problems Treatment 
Unit (CPTU).  In September 1988 when he did not return to the 
ward he was given an irregular discharge.  The diagnoses 
included post-traumatic stress disorder, borderline 
personality disorder and polysubstance abuse.  It was 
indicated that he was not to be readmitted except under 
emergency conditions.  

When the veteran was hospitalized by the VA from October to 
November 1988, he complained of flashbacks, nightmares, 
anxiety and depression.  It was stated that he had been out 
of jail for 11 days and had been staying at his grandmother's 
house during that time.  On mental status examination he 
appeared relaxed and quiet with no abnormal speech or 
movement.  His affect was slightly blunted.  His mood was 
anxious and depressed with no perception.  He adjusted to the 
ward as he usually did, showing little anxiety and depression 
after the first or second day following admission.  He spent 
most of his time sleeping in the dayroom or napping in his 
room.  An initial urinalysis showed an elevated marijuana 
level.  Subsequent urinalyses were negative.  It was 
indicated that the veteran provided cold urine for analysis 
on two occasions and rumors continued to circulate about the 
ward that he was involved in drug peddling.  When he was 
discharged from the hospital it was reported that he was in 
good condition.  The final diagnoses were post-traumatic 
stress disorder, personality disorder and polysubstance 
abuse.  

The veteran was again hospitalized by the VA from December 
1988 to January 1989.  He complained of depression, 
nightmares, flashbacks and thoughts of cutting his wrists.  
It was reported that his grandmother with whom he had been 
staying had died four days prior to admission.  It was 
indicated that rumors continued to abound that the veteran 
had been "dealing and pimping while out of the hospital."  On 
mental status examination his affect was blunted and his mood 
was depressed.  After two days on the unit, the veteran 
showed few signs of depression and was acting well with the 
other patients.  He was laughing with a full range of affect 
and rather than the insomnia he reported on admission he 
spent most of his time sleeping either in his room or in the 
dayroom.  The veteran was reported to be in good condition at 
the time of his hospital discharge.  Post-traumatic stress 
disorder, a borderline personality disorder with strong 
antisocial features and polysubstance abuse were diagnosed.  

The veteran testified at a hearing at the regional office in 
February 1989.  He indicated that he was residing at a VA 
domiciliary and that he was drug-free.  He related that his 
prior drug usage had been because of nightmares and 
flashbacks and that his grandmother's death had caused him to 
experience flashbacks to his friend's death in Vietnam and to 
use marijuana.  He reported that he had been unable to 
function outside a hospital environment.  He stated that he 
had last been employed in 1983 and that he was unable to 
maintain employment as a part-time janitor or perform any 
type of work because of nightmares and flashbacks.  

The veteran was again hospitalized at a VA medical center 
during May and June 1989.  It was indicated that he had been 
in a VA domiciliary since February 1989 and that he had 
become involved in a confrontation in the domiciliary.  He 
had been discharged in the care of the police after having 
been arrested for a previous traffic violation.  It was 
stated that while in jail he had begun to have flashbacks and 
nightmares and was hallucinating.  During his hospital stay 
the veteran continued to have depressive feelings and 
occasional nightmares.  Diagnoses were made of post-traumatic 
stress disorder with depressed mood and history of substance 
abuse.  

The veteran testified at a hearing before the Board in 
January 1990.  His representative indicated that he was then 
a patient on a locked unit at a VA facility and that he had 
been given leave from the hospital to travel to the hearing.  
It was argued that the veteran had turned to drugs because of 
nightmares and flashbacks and that his post-traumatic stress 
disorder symptoms had increased since he stopped using drugs.  
A number of documents were submitted at the January 1990 
hearing including medical records reflecting the veteran's 
hospitalizations by the VA during July 1989, August 1989, and 
from September to December 1989.  

The records from the July 1989 hospitalization reflect that 
the veteran was admitted complaining of increasing flashbacks 
of Vietnam, hearing voices of his Vietnam buddies crying out 
for help and feelings of wanting to cut himself.  He 
reportedly had begun using cocaine in the late 1960's.  He 
had been smoking marijuana since 1966.  He reported that he 
had drunk a lot of alcohol in the past, but never had a 
problem with alcohol.  He stated that he had been off any 
type of drug or alcohol for the previous eight months until 
two days prior to his hospitalization.  A urine drug screen 
was positive for cocaine, marijuana and alcohol.  The veteran 
was noted to be oriented in all three spheres.  His speech 
was normal and his thoughts were goal-directed.  He denied 
any visual hallucinations, depersonalization or 
derealization.  His affect and mood were angry.  The veteran 
spent much of his time sleeping.  The diagnoses were 
depression, mixed substance abuse/dependency, post-traumatic 
stress disorder and borderline personality disorder.  

The hospital report for August 1989 reflects that the veteran 
was admitted secondary to flashbacks and nightmares of 
Vietnam.  The veteran indicated that two nights prior to 
admission he had awakened from a nightmare in a cold sweat 
and felt so guilty that he took a cigarette lighter and 
burned his abdomen to decrease his guilt.  He indicated that 
he had used "a little cocaine, but not much," prior to 
admission.  On physical examination, a second degree burn on 
his abdomen was noted.  Another patient on the ward stated 
that he had been with the veteran when he burned himself and 
that the burn had been secondary to free-basing cocaine.  The 
veteran denied that adamantly.  Shortly after admission the 
veteran stopped attending all of his activities.  The 
discharge diagnoses were borderline personality disorder, 
post-traumatic stress disorder and mixed substance 
abuse/dependency.  

The report of the veteran's hospitalization from September to 
December 1989 reflects that he was admitted complaining of 
auditory hallucinations, flashbacks and nightmares.  He was 
noncompliant with the ward rules.  He was given an irregular 
discharge when he left the ward and did not return.  The 
diagnoses were post-traumatic stress disorder, borderline 
personality disorder, and mixed substance abuse.  

In January 1990 the veteran's representative provided a copy 
of a decision by an Administrative Law Judge for the Social 
Security Administration dated in April 1989 in which the 
Administrative Law Judge found that the veteran had been 
disabled for Social Security purposes since 1978.  The 
opinion noted that the veteran abused drugs and was probably 
addicted by  1978 and that there was evidence that his PTSD 
impaired the veteran and precluded him from substantial 
gainful activity.  The opinion was based, in large part, on 
the VA hospital reports from 1978 to 1988 and a medical 
analysis of those reports.

The veteran was again hospitalized by the VA during February 
and March 1990.  He stated that if he did not get into the 
hospital he would become suicidal.  He admitted to drinking 
two pints of gin and having used cocaine in the previous 
24 hours prior to coming to the hospital.  On mental status 
examination he was suspicious and edgy, but quite oriented 
and very cooperative with the team.  He was not overtly 
suicidal and was not grossly psychotic.  He was admitted to 
the substance abuse unit and after detoxification he was 
transferred to another ward.  The diagnoses were post-
traumatic stress disorder, alcohol dependence, substance 
abuse and borderline personality disorder.  

The veteran was admitted to a VA hospital in May 1990 with a 
complaint of having nightmares.  The veteran answered 
questions, but did not want to say much.  He was somewhat 
guarded.  He was oriented.  His mood was suspicious and 
depressed.  His affect was blunted.  His judgment and insight 
were not grossly impaired.  He was considered competent for 
VA purposes.  He was placed back on his medications of 
Mellaril, 50 milligrams three times a day and Doxepin, 
100 milligrams at bedtime.  At the time of discharge he was 
not suicidal or homicidal and his psychotic symptoms were 
well under control.  There were no restrictions on his 
activities.  Diagnoses were made of post-traumatic stress 
disorder, alcohol dependence, cocaine abuse and borderline 
personality disorder.  

The veteran was again hospitalized by the VA from October to 
November 1990.  He stated that he was short of cash and 
wanted to stay until the first of the next month.  He stated 
that he had nightmares of his friend getting blown up in 
Vietnam and his last nightmare had been two days prior to 
admission.  He was considered stable at release and competent 
for VA purposes.  The diagnoses were post-traumatic stress 
disorder and borderline personality disorder.  

When the veteran was hospitalized by the VA during December 
1990 he reported having nightmares and flashbacks.  He also 
reported considerable depression.  It was noted that he had a 
long history of drug use, much of it intravenously to the 
point where he had no peripheral veins left.  He denied use 
of cocaine for over a month, but this was suspect as he did 
not submit to urinalysis early in his hospitalization.  He 
initially was quite depressed and expressed a suicidal 
ideation.  That resolved relatively quickly during the 
hospitalization.  He was placed on increased doses of Doxepin 
and Mellaril.  With those changes and the psychotherapy he 
showed a steady improvement in his mood.  By the time of 
discharge he was showing no active suicidal or homicidal 
thoughts, was sleeping adequately and was feeling a lot 
better.  The diagnoses included depression, polydrug 
dependence and post-traumatic stress disorder.  

The veteran was again hospitalized by the VA from March to 
April 1991.  He reported a two-day history of increasing 
depression and was fearful that he might start harming 
himself.  He admitted that he had not taken his 
antidepressant medication as prescribed.  He reported not 
sleeping well and having some flashbacks and nightmares.  A 
urinalysis on admission was positive for marijuana, cocaine 
and barbiturates.  Repeat urinalyses randomly over the next 
several weeks were all negative.  He was initially detoxified 
uneventfully as had been the case in the past.  The diagnoses 
were depression, post-traumatic stress disorder, polydrug 
dependence and mixed personality disorder.  

The veteran and his representative appeared at a hearing at 
the regional office in May 1991.  The veteran related, among 
other things, that he had been unable to work from 1983 to 
the current time as a result of his post-traumatic stress 
disorder.  He indicated that he could not go back to work 
because he had difficulty concentrating and difficulty with 
his memory.  He stated that he would not use drugs or alcohol 
unless he had his post-traumatic stress disorder problem.  

The veteran was again hospitalized by the VA during May 1991.  
He was essentially sober, but not drug-free and acknowledged 
the use of at least 1 gram of free-based cocaine earlier in 
the day.  He had also used marijuana in the early morning 
hours on the day of admission.  The diagnoses included 
chronic cocaine dependence, chronic alcohol dependence, 
chronic marijuana abuse and chronic nicotine dependence.  

The veteran was hospitalized by the VA from July to October 
1991 with complaints of nightmares, flashbacks and fears of 
cutting himself.  He initially adapted well to the ward 
environment.  He was quiet, but interactive with peers and 
the staff.  On July 31 he was noted to be verbally abusive 
toward another patient.  On August 1 he was found to be 
absent.  Later, the veteran stated he went to see his cousin 
and admitted to drinking beer and using almost 1 gram of 
cocaine.  The veteran denied dealing drugs on the unit.  He 
stated that his mothers and brothers lives had been 
threatened by a drug dealer.  He was eventually discharged to 
his home.  It was stated that he was not capable of returning 
to full employment.  The primary discharge diagnosis was 
continuous cocaine abuse.  The secondary diagnosis was post-
traumatic stress disorder syndrome.  

A VA social work summary dated in December 1991 reflects that 
after the veteran's return from service to his home he had 
begun working as a maintenance man for a railway.  However, 
he would have intrusive flashbacks during the daytime.  He 
also had difficulty sleeping at night.  He had been laid off 
after two years of employment and never hired back by the 
railway.  He had also worked for a city airport as a 
maintenance man.  He had been unable to report to work on a 
regular basis and had lost that job as well.  He stated that 
he had been drinking quite a bit and using cocaine and/or 
heroin and pot during that time in an effort to block out the 
nightmares and flashbacks.  He had worked from 1976 through 
1978 for a company as a maintenance man and again had the 
same problems.  He stated that was the last regular job he 
had held.  It was reported that the veteran was currently 
residing in a long-term inpatient psychiatric setting.  It 
was stated that he needed continued hospitalization for 
structure and full-time treatment of his post-traumatic 
stress disorder symptoms with outpatient support when he was 
discharged.  It was indicated that he was unable to work and 
his social life was restricted to his immediate family.

In February 1992, a hearing was held before a member of the 
Board in Washington, D.C.  The veteran did not appear.  An 
associate of the veterans representative presented arguments 
on his behalf. 

In March and April 1992 the veteran was again hospitalized at 
a VA facility.  The diagnoses included post-traumatic stress 
disorder and polysubstance abuse.  

The veteran was hospitalized by the VA during September 1992.  
He indicated that he had previously left the hospital against 
medical advice in order to have an alcohol and cocaine binge.  
He stated that his last use of alcohol and cocaine was on the 
morning of admission.  The quantity that he used at that time 
was unknown, but he stated it was a very large amount.  The 
diagnoses were episodic alcohol, cannabis and cocaine 
dependence, post-traumatic stress disorder by history and 
borderline personality disorder.

The veteran again was a patient at a VA medical facility in 
December 1992.  It was the treating physicians assessment 
that the veteran was using the VA system for secondary gain.  
The diagnoses included Axis I: polysubstance abuse and post-
traumatic stress disorder, and Axis II: personality disorder 
with anti-social features and malingering. 

The veteran was afforded a VA psychiatric examination in July 
1993.  It was stated that he had never married and had no 
relationships after coming out of Vietnam.  It was reported 
that he had been hospitalized on many occasions at the VA 
medical center, but had been noncompliant and had not 
followed the medical recommendations.  He reported that his 
use of cocaine, heroin and marijuana had begun in Vietnam.  
He complained of nightmares, flashbacks, occasionally hearing 
voices, memory loss and a loss of concentration.  The 
veteran's affect was blunted.  He did not show much emotion, 
but talked about feeling depressed.  He was alert and 
oriented as to place, person and time.  He reported that he 
had attempted suicide on several occasions; he had burned 
himself, cut himself and taken an overdose of medication.  At 
the current time he denied any suicide ideation or plans.  He 
stated that he had problems with anger.  He reported feelings 
of guilt, irritability, seclusiveness, fear of intimacy, 
sleep disturbances and suspiciousness.  He could not trust 
anybody.  

Diagnoses were made of post-traumatic stress disorder with 
major depression, polysubstance abuse including cocaine, 
alcohol and marijuana and a personality disorder.  The 
examiner added that the veterans assertions that he used 
illegal substances as self-medication were not valid because 
he had been non-compliant with psychotropic medications and 
had not consistently followed any treatment program.  The 
examiner indicated that the veteran was not able to be 
gainfully employed at the current time because of lack of 
training as well as continued dependence on illegal drugs.  

On another VA psychiatric examination conducted in July 1993, 
it was indicated that the veteran reeked of alcohol and had 
bilateral injected sclera.  His mood was neutral and he 
reported having plenty of energy and, in fact, "too much 
energy."  His thought content was void of any delusions or 
true auditory hallucinations.  The examiner did not feel the 
veteran was capable of managing his benefit payments in his 
own best interest because of his massive drug and alcohol 
abuse propensity as well as intellectual problems.  Diagnoses 
were made of alcohol and marijuana dependency and antisocial 
personality disorder.  The examiner commented that the 
veteran had consistently refused to follow medically accepted 
proven methods of treatment.  His self-treatment by massive 
abuse of illegal drugs was described as egosyntonic (an 
aspect of his behavior consistent with his personality). 

The veteran was also afforded a VA psychological evaluation, 
apparently in July 1993.  It was indicated that his responses 
on the psychological test resulted in a profile of 
questionable validity.  It was indicated that the findings on 
other tests were consistent with those found in a chronic 
drug user, and that there were no indications to substantiate 
the veterans allegation that his drug usage was associated 
with post-traumatic stress disorder.  

The veteran was again hospitalized by the VA for several days 
in October 1993.  He stated that he was doing all right until 
two weeks previously when he began using drugs again.  He 
reported increased nightmares and flashbacks.  On mental 
status examination his stream of thought was intact.  His 
affect was depressed as was his mood.  A treatment plan of 
detoxification followed by possible treatment through the 
post-traumatic stress disorder unit was discussed with the 
veteran.  However, he became anxious and was unwilling to 
stay in the hospital and asked to leave.  He was allowed to 
leave against medical advice.  The diagnoses were post-
traumatic stress disorder and polysubstance dependence.

The veteran was hospitalized at VA hospitals on numerous 
occasions during 1994 and 1995.  His complaints included 
increasing flashbacks and nightmares and depression.  He was 
found to be alert and well-oriented and there were no 
delusions.  During an April 1995 hospitalization, it was 
indicated that he was using crack cocaine, beer and 
marijuana.  During his period of hospitalization from 
November to December 1995, he attended AA meetings and seemed 
to interact appropriately with people of his choice.  He was 
pleasant and showed no evidence of a psychosis.  The 
diagnoses at discharge from the periods of VA hospitalization 
included polysubstance abuse, borderline personality disorder 
and  post-traumatic stress disorder. 


II.  Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

A 30 percent evaluation is warranted for post-traumatic 
stress disorder neurosis (post-traumatic stress disorder) 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and when psychoneurotic symptoms have resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation requires that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason by psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § Part 4, Code 9411.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total disability rating for compensation may not be 
assigned under the provisions of 38 C.F.R. § 4.16(a) in cases 
in which the only compensable service-connected disability is 
a mental disorder which has been assigned a 70 percent 
evaluation.  A 100 percent schedular evaluation may be 
assigned, under the appropriate diagnostic code, when the 
mental disorder precludes the veteran from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(c).

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1993).

In this particular case, the evidence reflects that the 
veteran has been treated by the VA primarily for 
polysubstance abuse for many years.  When he was examined by 
the VA in May 1987, the examiner indicated that the use of 
drugs was secondary to the veterans post-traumatic stress 
disorder and during the veterans period of VA 
hospitalization from December 1987 to February 1988, he 
related that he had been using marijuana and cocaine to 
relieve the symptoms of his post-traumatic stress disorder.  
However, when the veteran was examined by the VA in July 
1993, the examiner stated that the veterans assertions that 
he had used illegal substances as self-medication were not 
valid because he had been non-compliant with psychotropic 
medications and had not consistently followed any treatment 
program.  The veteran was also afforded psychological testing 
by the VA in 1993 and the clinical psychologist stated that 
there were no indications to substantiate the veterans 
allegation that his drug usage was associated with his post-
traumatic stress disorder.  The Board recognizes that 
polysubstance abuse may result from psychiatric disorders, 
including post-traumatic stress disorder. However, the 
evidence in this case does not establish that the veterans 
polysubstance abuse has been caused by or is etioligically 
related to his service-connected post-traumatic stress 
disorder.  Accordingly, it follows that service connection 
for the polysubstance abuse as secondary to the post-
traumatic stress disorder is not warranted.  38 C.F.R. 
§ 3.310.  Since his polysubstance abuse is of misconduct 
etiology, it is not a disability for compensation or pension 
benefit purposes.  Therefore, it is not a condition which 
could be service connected if it were to be determined to be 
aggravated by the service connected PTSD.  38 U.S.C.A. 
§§ 105, 1110, 1113(a); 38 C.F.R. §§ 3.1, 3.301, 4.1; Allen v. 
Brown, 7 Vet.App. 439 (1995). 

With regard to the veterans claim for an increased 
evaluation for his post-traumatic stress disorder, the 
evidence reflects that the manifestations of that condition 
have included nightmares and flashbacks of his Vietnam 
experiences and anxiety and depression.  He has a startle 
reaction and survivor guilt.  He has impaired memory and 
judgment.  However, the veteran has been consistently 
described as well oriented and there is no looseness of 
associations, tangentialty or bizarre thoughts, attributed to 
his PTSD.  

The record discloses that the veteran has been hospitalized 
by the VA on numerous occasions over the years after his 
release from active duty, especially since about 1986.  
However, the evidence indicates that the hospitalizations 
were required because of the veteran's problem with drug 
and/or alcohol abuse.  Service connection has not been 
established for those conditions and their effects may not be 
taken into consideration in arriving at the proper evaluation 
to be assigned for the veteran's service-connected 
psychiatric illness.  The record also reflects that the 
veteran's interpersonal relationships have been restricted 
and he has not been gainfully employed for several years.  
However, the evidence indicates that his substance abuse has 
played the primary role in the restriction of his 
interpersonal relationships and his lack of employment.  

The evidence in the Board's judgment does not establish that 
the veteran's post-traumatic stress disorder was productive 
of more than considerable social and industrial impairment 
during the period prior to June 1, 1988, particularly, if the 
extensive and severe impairment clearly due to his 
polysubstance abuse is considered and evaluated as a separate 
disorder.  Accordingly, an evaluation in excess of 50 percent 
would not be warranted for that disorder under the provisions 
of Diagnostic Code 9411.  The symptoms emanating from the 
veteran's service-connected post-traumatic stress disorder 
effective from June 1, 1988, to the current time do not 
differ significantly from those manifested prior to June 
1988.  Thus, continuation of the 50 percent evaluation for 
the post-traumatic stress disorder would be warranted after 
June 1, 1988, instead of a 30 percent evaluation.  The 
evidence does not establish severe social and industrial 
impairment due to PTSD so as to warrant the assignment of a 
current 70 percent evaluation for the veteran's post-
traumatic stress disorder.  

The Board has taken into consideration the April 1989 
decision by the administrative law judge for the Social 
Security Administration that the veteran was disabled for 
Social Security purposes as of 1978.  However, as indicated 
previously, the Board believes that the current record 
strongly supports the conclusion that the veteran's inability 
to obtain or retain substantially gainful employment is due 
in large measure to his polysubstance abuse for which service 
connection cannot be established.  In reaching its decision, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran. 38 C.F.R. 
§§ 4.1, 4.2, 4.16.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant referral to the RO for consideration of an 
evaluation on an extraschedular basis.  It has not been shown 
that the service-connected post-traumatic stress disorder in 
and of itself has caused marked interference with employment 
or necessitated frequent periods of hospitalization. 
38 C.F.R. § 3.321 (b) (1) (1995).   The Board is unable to 
conclude that the requirements for an evaluation in excess of 
50 percent for the veteran's post-traumatic stress disorder 
either prior to or subsequent to June 1, 1988, have been met 
or approximated.  38 C.F.R. § 4.7.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the assignment of an evaluation 
of 50 percent for the veteran's post-traumatic stress 
disorder for the period beginning June 1, 1988, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for polysubstance abuse as 
secondary to the veterans service-connected post-traumatic 
stress disorder and to an evaluation in excess of 50 percent 
for post-traumatic stress disorder prior to June 1, 1988, are 
not established.  Entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is not established.  The appeal is denied to this 
extent.  Entitlement to an evaluation of 50 percent but not 
higher for post-traumatic stress disorder from June 1, 1988, 
is established.  The appeal is granted to this extent, 
subject to the law and regulations governing the payment of 
monetary benefits.



			
             WARREN W. RICE, JR.	JACQUELINE E. MONROE
Member, Board of Veterans Appeals            Member, Board 
of Veterans Appeals


		
	CHARLES E. HOGEBOOM
Member, Board of Veterans Appeals




			
             ROBERT E. SULLIVAN	JAMES R. ANTHONY
Member, Board of Veterans Appeals           Member, Board of 
Veterans Appeals



		
	ROBERT D. PHILIPP
Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


